Citation Nr: 1519870	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability based on individual unemployability (TDIU) due to service-connected disabilities from February 25, 2010, to November 8, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May and June 2010 rating decisions issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a TDIU.

However, during the pendency of the appeal, the combined schedular rating for the Veteran's service-connected disabilities was increased to 100 percent, effective November 8, 2012.  As will be discussed below, the issue here is limited to entitlement to a TDIU from the date of the claim, February 25, 2010, to the date he received a schedular 100 percent rating, November 8, 2012.
 
In March 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDING OF FACT

From February 25, 2010, to November 8, 2012, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment.


CONCLUSION OF LAW

From February 25, 2010, to November 8, 2012, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Below, the Board grants entitlement to a TDIU for the applicable time period; therefore, a discussion as to whether the requirements of VCAA have been satisfied with respect to this claim is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that his service-connected disabilities prevent him from following and maintaining gainful employment.

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   38 C.F.R. §§ 3.340, 3.341, 4.16.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.
In this case, the Veteran is currently (since November 8, 2012) in receipt of a 100 percent schedular rating.  The Board recognizes that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU. Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014).  Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined rating does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of November 8, 2012, the Veteran is in receipt of a combined 100 percent rating for his service-connected disabilities.

Prior to November 8, 2012, the Veteran had a less than total combined rating.  
2012.  During this time period, service connection was in effect for posttraumatic stress disorder (PTSD), diabetes mellitus, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, tinnitus, scleroderma, erectile dysfunction, and onychomycosis, for a combined rating of 80 percent from June 12, 2008, to November 8, 2012.  Thus, the schedular rating criteria for a TDIU were satisfied. 38 C.F.R. § 4.16(a). 

The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).




VA received the Veteran's TDIU claim on February 25, 2010.

In March 2010, he was afforded a VA mental health examination during which he reported having retired in 2002 when the telemarketing company he worked for closed.  He stated that he always had had difficulty holding a job due to medical and emotional problems.  The psychologist noted that the Veteran's Global Assessment of Functioning (GAF) score in the prior year was 40, at worst, which the Board notes is reflective of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

According to a March 2010 VA general medical examination report, the Veteran's peripheral neuropathy began with numbness and tingling in his toes and now extends up to his mid-shin areas, and those symptoms are aggravated with prolonged standing and walking.  He also experiences numbness and tingling in his upper extremities which extends through his MCP joints and occasionally up to mid-arms.  Also, he urinates frequently.  The examiner noted that the Veteran's chief reasons for his inability to maintain a job are his PTSD and his diabetes and diabetic-related conditions to include peripheral neuropathy of the upper and lower extremities.

On his May 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full-time as a telemarketer in 2002 and also became too disabled to work at that time.  He reported having completed high school and three years of college.  He received additional training in fashion design, commercial graphics, and hospitality management.  

The Veteran stated that after service separation he went to vocational school and worked as a printer, but got fired.  He then worked at different jobs but got fired because he does not like to take orders.  He stated that he is moody and does not get along with others.  

On his May 2013 substantive appeal, the Veteran stated that he has been unemployed since 2003 and noted that all of his conditions have since worsened.  He indicated that he is unable to sit or stand for extended periods of time or concentrate on one or more things clearly.  He also has trouble following orders.  The Veteran indicated that he has been fired from practically every job he has held.

During his March 2015 personal hearing, he testified that after his telemarketing job, he applied for 20-30 jobs, but was not hired.  He stated that he cannot perform a job that requires heavy lifting and a lot of walking or standing in one place due to his service-connected disabilities.  

Based on all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the rating period on appeal prior to November 8, 2012, he was precluded from securing and following substantially gainful employment due to the combined effects of multiple service-connected disabilities.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he has been unable to perform all types of gainful employment due to his service-connected disabilities, both medical and emotional.   Accordingly, the Board concludes that entitlement to a TDIU, for the rating period on appeal prior to November 8, 2012, is established.  

ORDER

From February 25, 2010, to November 8, 2012, a TDIU is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


